—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule which prohibits threatening another inmate. We confirm. Notwithstanding petitioner’s contention to the contrary, the detailed misbehavior report and the corroborating eyewitness testimony presented at the hearing provides substantial evidence to support the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Any alleged inconsistencies in the testimony presented a credibility issue for resolution by the Hearing Officer (see, Matter of Campbell v Goord, 254 AD2d 590, 590-591). Petitioner’s remaining contentions have been reviewed and found to be lacking in merit.
Mikoll, J. P., Mercure, Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.